                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      LUFKIN DIVISION

LARRY M. MAYFIELD                               §

VS.                                             §           CIVIL ACTION NO. 9:18cv82

KENT DICKERSON                                  §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Larry M. Mayfield, proceeding pro se, filed the above-styled civil rights lawsuit. The court

referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for
consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending that this case be

dismissed.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.         No objections to the Report and

Recommendation were filed by the parties.

       This court was notified in another pending civil rights lawsuit filed by plaintiff that
plaintiff passed away on April 21, 2018. Suggestion of Death, 9:15cv80 (docket entry no. 20).
The Suggestion of Death was filed on May 8, 2018 and more than 90 days have passed since its
filing. No motion for substitution has been filed. Pursuant to Federal Rule of Civil Procedure
25(a)(1), this complaint should be dismissed.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct and the report of the Magistrate Judge is ADOPTED.       A final judgment shall be entered

dismissing this lawsuit.

             So ORDERED and SIGNED February 2, 2019.




                                                    ____________________________
                                                     Ron Clark, Senior District Judge
